DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 5, 7-13, and 15-20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 5, 7-13, and 15-20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20170083774 A1 (“Solar”) discloses a vision system of a vehicle includes a camera having a field of view exterior and forward of the vehicle. A control includes an image processor that is operable to process image data captured by the camera. The control is operable to determine lane markers ahead of the vehicle and in a path of travel of the vehicle, and predicts lane markers beyond the sensing range of the camera. Responsive to prediction of lane markers ahead of the vehicle that are outside and beyond the first sensing range of the camera, the control controls a matrix of light emitting diodes to enhance illumination at a target region that encompasses where lane markers are predicted to be. Responsive to processing of captured image data with enhanced illumination at the target region, the control is operable to determine the presence of an object at the target region. 
 US 20180326982 A1 (“Paris”) teaches a method for influencing entities proximal a road surface includes, at an autonomous vehicle: over a first period of time, detecting a pedestrian proximal a road surface; predicting an initial path of the pedestrian an initial confidence score for the initial path of the pedestrian based on and motion of the pedestrian during the first period of time; in response to the initial confidence score falling below a threshold confidence, replaying 

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“modify the at least one road agent predicted trajectory to provide an indication of direction by controlling operation of the user interface to perform at least one of: 
modifying a length of the at least one road agent predicted trajectory; 
adding a directional arrow to an appropriate end of the at least one road agent predicted trajectory; and
adding an icon representative of the road agent to an appropriate end of the at least one road agent predicted trajectory to be visible when displayed on the user interface showing a driver’s perspective view”.

Regarding Claim(s) 5 and 13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“determine that the at least one predicted trajectory overlaps one or more static object that does not reside on a road or sidewalk when displayed on the user interface showing a driver’s perspective view; and


Regarding Claim(s) 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
 “control operation of the user interface to modify the at least one predicted trajectory by changing one or both of a shape and dimension of the at least one predicted trajectory”.

Regarding Claim(s) 10 and 18, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
 “a trajectory-prediction module including instructions that when executed by the one or more processors cause the one or more processors to:
…
determine that a display in the user interface showing a driver’s perspective view is complex; and
a control module including instructions that, when executed by the one or more processors, cause the one or more processors to:
 generate a display in the user interface showing a top plan view; and 
…”

Regarding Claim(s) 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“determining that the at least one road agent predicted trajectory is a past tense road agent predicted trajectory; and
modifying the at least one predicted trajectory by changing one or both of a shape and thickness of the past tense road agent predicted trajectory; …”

all the claimed limitations in the context of the invention as a whole; in this case:
 “determining that at least one predicted trajectory overlaps either an object or another predicted trajectory when displayed on the user interface showing a driver’s perspective view;
modifying the at least one predicted trajectory by changing one or both of a shape and dimension of the at least one predicted trajectory; and
…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)